DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
The amendments to the specification filed on 12 August 2022 address the reference character issues raised in the objections to the specification and drawings, therefore the objections to the specification and drawings have been removed.  Examiner is persuaded by Applicant’s arguments concerning the 35 U.S.C. 101 rejections of the claims consistent with those presented in the Examiner Interview conducted on 01 August 2022, in that the claims incorporate a technical improvement over the state of the art, detailed in the specification at paragraph [0020] and lend support to a finding of the claim limitations being integrated into a practical application and amounting to significantly more than an abstract idea, under a 35 U.S.C. 101 analysis.  Therefore, the 35 U.S.C. 101 rejections of the claims have been withdrawn.  The independent claims have been amended to incorporate limitations consistent with previously indicated allowable dependent claim 10.

Allowable Subject Matter
Claims 1-9 and 11-20 are allowed and renumbered 1-19.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
During an Examiner Interview conducted on 01 August 2022 with Applicant’s representative Mark D, Seegers (Reg. #77,657), Examiner and Applicant’s representative discussed the specification at paragraph [0020] as it relates to a technical improvement in the state of the art, and whether the improvement had been sufficiently incorporated in the independent claims to lend support to show that the claim limitations were integrated into a practical application that amounts to significantly more than an abstract idea.  Examiner was persuaded by Applicant’s argument.  Additionally, a proposed amendment rolling up limitations of previously indicated allowable dependent claim 10 into the independent claims was discussed and entered.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY G GEMIGNANI whose telephone number is (571)272-1018. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.G.G./Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154